DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Sankar US 2015/0372493 A1 (“Sankar”) in view of Hamanaka et al. US 2019/0209053 A1 (“Hamanaka”).
As to claim 1, Sankar discloses a controlling circuit utilized in an ear bud device which can be charged by a charging device (Sankar Paragraphs 9 or 68 – e.g., charging a device, which may include a headphone), comprising: 
a voltage detection circuit, coupled to a power input pin of a communication interface between the ear bud device and the charging device, used for detecting a voltage level of an analog power supply signal at the power input pin to generate a digital input signal (Sankar Paragraph 9 – e.g., monitoring current and voltage characteristics, in combination with Hamanaka, see below); and 
a processing circuit, coupled to the voltage detection circuit, for receiving the digital input signal to obtain data information carried by the analog power supply signal outputted from the charging device (Sankar Paragraph 9 – e.g., control logic including ADC block to interpret signals).
Sankar discloses many of the elements of claim 1, including the charging of headphones and monitoring analog current and voltage characteristics.  Sankar teaches monitoring internal characteristics, rather than the power input.  However, the missing element is well known in the art because while disclosing charging headsets, Hamanaka teaches measuring the power source voltage which is used to charge headphones (Hamanaka Paragraphs 114-115 or Claim 4).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the monitoring of Sankar to measure this voltage as in Hamanaka because doing so allows 
As to claim 2, Sankar and Hamanaka disclose the circuit of claim 1.  Sankar and Hamanaka further disclose wherein the voltage detection circuit comprises: a first comparator, having a first input for receiving the analog power supply signal, a second input for receiving a voltage threshold, and an output for generating the digital input signal; wherein the first comparator is arranged to generate the digital input signal having a high logic level when the voltage level of the analog power supply signal is higher than the voltage threshold, and arranged to generate the digital input signal having a low logic level when the voltage level of the analog power supply signal is lower than the voltage threshold (Sankar Paragraph 9 – e.g., using an ADC block to convert an analog signal of a voltage to a digital signal necessarily uses a threshold voltage to determine when to switch between high and low logic levels).
Claim 4, 6-8, and 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sankar and Hamanaka as applied to claim 1 above, and further in view of Kim et al. US 2019/0200113 A1 (“Kim”).
As to claim 4, Sankar and Hamanaka disclose the circuit of claim 1.  Sankar and Hamanaka further disclose a current generating circuit, coupled to the power input pin of the communication interface and a ground pin of the communication interface, and is to be connected to the charging device via the power input pin and the ground pin (Sankar Paragraph 9 in view of Kim, see below ); wherein the processing circuit is 
As to claim 6, Sankar, Hamanaka, and Kim disclose the circuit of claim 4.  Sankar, Hamanaka, and Kim further disclose wherein the processing circuit is coupled to the power input pin and the ground pin, and the analog current signal and a current signal passing through the processing circuit are transmitted via the ground pin to the charging device.  Sankar Paragraph 9 or Figure 1 show that the control logic is 
As to claim 7, Sankar, Hamanaka, and Kim disclose the circuit of claim 4.  Sankar, Hamanaka, and Kim further disclose is to be connected to the charging device via only the power input pin and the ground pin (Kim Figure 3).
Claims 8 and 10-13 recite elements similar to claims 1, 4, 6, and 7, and are rejected for the same reasons.
Claims 5 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sankar, Hamanaka, and Kim as applied to claim 4 above, and further in view of Ohtsuka US 5,684,381 (“Ohtsuka”).
As to claim 5, Sankar, Hamanaka, and Kim disclose the circuit of claim 4.  Sankar teaches the use of active electronic components and circuitry to process the power received by the receiver (Sankar Paragraph 41) but does not explicitly disclose the configuration described in claim 5.  However, the missing element is well known in the art because while teaching a device receiving charge, Ohtsuka discloses a current generating circuit comprising a programmable current generating array comprising a plurality of transistors connected in parallel (Ohtsuka Figure 5, Abstract, or Column 10 Lines 30-55), and the processing circuit is arranged to turn on different transistors among the plurality of transistors to control the current generating circuit to generate different current amount levels (Ohtsuka Figures 5-6, Abstract, or Column 11 Lines 3-45).  It would have been obvious to one having ordinary skill in the art at the time the 
Claim 9 recites elements similar to claim 5, and is rejected for the same reasons.
Allowable Subject Matter
Claim 3 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
The prior art does not teach or suggest a circuit having the combination of elements of claim 3 including, among other elements, the analysis and conditional signaling with the comparator configuration and sensing elements described in claim 3, in combination with the hardware and processing elements of the claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYCE M AISAKA whose telephone number is (571)270-5808. The examiner can normally be reached M-F: 6:30AM-5:00PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYCE M AISAKA/Primary Examiner, Art Unit 2851